UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34533 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3361050 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9503 East 33rd Street One Celadon Drive Indianapolis, IN 46235-4207 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (317) 972-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes []No [X] As of November 2, 2012 (the latest practicable date), 22,821,810 shares of the registrant's common stock, par value $0.033 per share, were outstanding. CELADON GROUP, INC. Index to September 30, 2012 Form 10-Q Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income for the three months ended September 30, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three months ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and June 30, 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2012 and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 4. Mine Safety Disclosures 22 Item 6. Exhibits 23 2 PART I.FINANCIAL INFORMATION Item I.Financial Statements CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands except per share amounts) (Unaudited) Three months ended September 30, REVENUE: Freight revenue $ $ Fuel surcharge revenue Total revenue OPERATING EXPENSES: Salaries, wages, and employee benefits Fuel Purchased transportation Revenue equipment rentals Operations and maintenance Insurance and claims Depreciation and amortization Communications and utilities Operating taxes and licenses General and other operating Total operating expenses Operating Income Interest expense Interest income (8 ) Other income (expense) 38 ) Income before income taxes Income tax expense Net income $ $ Income per common share: Diluted $ $ Basic $ $ Diluted weighted average shares outstanding Basic weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three months ended September 30, Net income $ $ Other comprehensive income (loss): Unrealized gain (loss) on fuel derivative instruments, net of tax ) Unrealized gain (loss) on currency derivative instruments, net of tax ) Unrealized gain on available for sale securities, net of tax Foreign currency translation adjustments, net of tax ) Total other comprehensive income (loss) ) Comprehensive income $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 CELADON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 and June 30, 2012 (Dollars in thousands except par value and share amounts) (unaudited) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $1,012 and $1,007 at September 30, 2012 and June 30, 2012, respectively Prepaid expenses and other current assets Tires in service Equipment held for resale Deferred income taxes Total current assets Property and equipment Less accumulated depreciation and amortization Net property and equipment Tires in service Goodwill Investment in unconsolidated companies Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued insurance and claims Accrued fuel expense Other accrued expenses Current maturities of capital lease obligations Income taxes payable Total current liabilities Capital lease obligations, net of current maturities Long term debt Deferred income taxes Stockholders' equity: Common stock, $0.033 par value, authorized40,000 shares; issued and outstanding23,973 and 23,984 shares at September 30, 2012 and June 30, 2012, respectively Treasury stock at cost; 1,151 and 1,155 shares at September 30, 2012 and June 30, 2012, respectively ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Stock based compensation ) Deferred income taxes ) Provision for doubtful accounts 3 10 Changes in assets and liabilities: Trade receivables ) Income taxes ) Tires in service ) ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds on sale of property and equipment Purchase of businesses ) Purchase of available for sale securities ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings on long-term debt Principal payments under capital lease obligations ) ) Dividends paid ) Proceeds from issuance of common stock 39 34 Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Change in dividends payable $ $ Lease obligation incurred in the purchase of equipment $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 1.Basis of Presentation References in this Report on Form 10-Q to "we," "us," "our," "Celadon," the "Company," or similar terms refer to Celadon Group, Inc. and its consolidated subsidiaries. All inter-company balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated unaudited financial statements of Celadon Group, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America and Regulation S-X, instructions to Form 10-Q, and other relevant rules and regulations of the Securities and Exchange Commission (the "SEC"), as applicable to the preparation and presentation of interim financial information. Certain information and footnote disclosures have been omitted or condensed pursuant to such rules and regulations. We believe all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Results of operations in interim periods are not necessarily indicative of results for a full year. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended June 30, 2012. The preparation of the financial statements in conformity with United States generally accepted accounting principles ("GAAP") requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. 2.Earnings Per Share (in thousands, except per share data) A reconciliation of the basic and diluted earnings per share is as follows: Three months ended September 30, Weighted average common shares outstanding – basic Dilutive effect of stock options and unvested restricted stock units Weighted average common shares outstanding – diluted Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Certain shares of common stock were excluded from the computation of diluted earnings per share because the options exercise prices were greater than the average market price of the common shares, and therefore, the effect would be anti-dilutive. A summary of those options follows: Three months ended September 30, Number of anti-dilutive shares 90 7 3.Stock Based Compensation The following table summarizes the components of our stock based compensation program expense (in thousands): For three months ended September 30, Stock compensation expense for options, net of forfeitures $ $ Stock compensation expense for restricted stock, net of forfeitures Stock compensation income for stock appreciation rights, including forfeitures ) ) Total stock compensation expense (income) $ $ ) As of September 30, 2012, we have approximately $0.7 million of unrecognized compensation cost related to unvested options granted under the Company's 2006 Omnibus Incentive Plan, as amended (the "2006 Plan"). This cost is expected to be recognized over a weighted-average period of 1.0 year and a total period of 2.5 years. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model that uses the following assumptions: · Dividend yield – the dividend yield is based on our historical experience and future expectation of dividend payouts. · Expected volatility – we analyzed the volatility of our stock using historical data for three or four years through the end of the most recent period to estimate the expected volatility, as the historical data mirrors the vesting terms of the respective option. · Risk-free interest rate – the risk-free interest rate assumption is based on U.S. Treasury securities at a constant maturity with a maturity period that most closely resembles the expected term of the stock option award. · Expected terms – the expected terms of employee stock options represents the weighted-average period the stock options are expected to remain outstanding and has been determined based on an analysis of historical exercise behavior from 1995 through the end of the most recent period. No option grants were issued in the three months ended September 30, 2012 or 2011. A summary of the award activity of the Company's stock option plans as of September 30, 2012, and changes during the three-month period then ended is presented below: Options Option Totals Weighted-Average Exercise Price per Share Outstanding at July 1, 2012 $ Granted Exercised $ Forfeited or expired Outstanding at September 30, 2012 $ Exercisable at September 30, 2012 $ 8 As of September 30, 2012, we also have approximately $4.1 million of unrecognized compensation expense related to restricted stock awards, which is anticipated to be recognized over a weighted-average period of 2.9 years and a total period of 3.6 years.A summary of the restricted stock award activity under the 2006 Plan as of September 30, 2012, and changes during the three-month period then ended is presented below: Number of Restricted Stock Awards Weighted-Average Grant Date Fair Value Unvested at July 1, 2012 $ Granted Vested and Issued Forfeited $ Outstanding at September 30, 2012 $ The fair value of each restricted stock award is based on the closing market price on the date of grant. The Company had 142,594 and 143,156 outstanding stock appreciation rights as of September 30, 2012, and September 30, 2011, respectively. These stock appreciation rights were granted at a fair value market price of $8.64 based on the closing market price on the date of the grant. 4.Segment Information (in thousands) We have two reportable segments comprised of an asset-based segment and an asset-light-based segment. Our asset-based segment includes our asset-based dry van carrier and rail services, which are geographically diversified but have similar economic and other relevant characteristics, as they all provide truckload carrier services of general commodities to a similar class of customers. Our asset-light-based segment consists of our warehousing, brokerage, and less-than-truckload ("LTL") operations, which we have determined qualifies as a reportable segment under ASC 280-10, Segment Reporting. Operating Revenues Three Months Ended September 30, Asset-Based $ $ Asset-light-Based Total $ $ Operating Income Three Months Ended September 30, Asset-Based $ $ Asset-light-Based Total $ $ Information as to the Company's operating revenue by geographic area is summarized below. The Company allocates operating revenue based on the country of origin of the tractor hauling the freight: Operating Revenue Three Months Ended September 30, United States $ $ Canada Mexico Consolidated $ $ 9 5.Income Taxes Our effective income tax rate was 39.3% for the three-month period ended September 30, 2012, compared with 41.4% for the three-month period ended September 30, 2011. In determining our quarterly provision for income taxes, we use an estimated annual effective tax rate, which is based on our expected annual income, statutory tax rates, nontaxable and nondeductible items of income and expense, and the ultimate outcome of tax audits. The Company follows ASC Topic 740-10-25 in accounting for uncertainty in income taxes ("Topic 740"). Topic 740 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. As of September 30, 2012, the Company had recorded a $0.4 million liability for unrecognized tax benefits, a portion of which represents penalties and interest. As of September 30, 2012, we are subject to U.S. Federal income tax examinations for the tax years 2008 through 2011. We file tax returns in numerous state jurisdictions with varying statutes of limitations. 6.Commitments and Contingencies We are involved in certain claims and pending litigation arising from the normal conduct of business. Based on our present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of these claims and pending litigation will not have a material adverse effect on our financial condition, our results of operations, or our liquidity. 7.Lease Obligations and Long-Term Debt Lease Obligations The Company leases certain revenue and service equipment under long-term lease agreements, payable in monthly installments. Equipment obtained under a capital lease is reflected on the Company's balance sheet as owned and the related leases mature at various dates through 2019. Assets held under operating leases are not recorded on the Company's balance sheet. The Company leases revenue and service equipment under noncancellable operating leases expiring at various dates through April 2019. Long-Term Debt The Company had outstanding borrowings, excluding capital leases, of $28.6 million at September 30, 2012, and did not have outstanding borrowings at June 30, 2012. Future minimum lease payments relating to capital leases and operating leases as of September 30, 2012 (in thousands): Capital Leases Operating Leases $ $ Thereafter Total minimum lease payments $ Less amounts representing interest Present value of minimum lease payments Less current maturities Non-current portion $ 10 8.Fair Value Measurements Effective January 1, 2009, we adopted ASC 820-10 Fair Value Measurements and Disclosure for non-recurring fair value measurements of non-financial assets and liabilities. This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This standard establishes a three-level hierarchy for fair value measurements based upon the significant inputs used to determine fair value. Observable inputs are those which are obtained from marked participants external to the Company, while unobservable inputs are generally developed internally, utilizing management's estimates assumptions, and specific knowledge of the nature of the assets or liabilities and related markets. The three levels are defined as follows: Level 1 – Inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. An active market is defined as a market in which transactions for the assets or liabilities occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active (markets with few transactions), inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data correlation or other means (market corroborated inputs). Level 3 – Unobservable inputs, only used to the extent that observable inputs are not available, reflect the Company's assumptions about the pricing of an asset or liability. In accordance with the fair value hierarchy described above, the following table shows the fair value of the Company's financial assets and liabilities (in thousands) that are required to be measured at fair value as of September 30, 2012, and June 30, 2012. Level 1 Level 2 Level 3 Balance Balance Balance Balance Balance Balance Balance Balance at at at at at at at at September 30, June 30, September 30, June 30, September 30, June 30, September 30, June 30, Foreign currency derivatives $ $
